t c memo united_states tax_court thomas rice petitioner v commissioner of internal revenue respondent docket no filed date thomas rice pro_se richard a stone for respondent memorandum findings_of_fact and opinion marvel judge respondent determined the following income_tax deficiencies and additions to tax with respect to petitioner’s federal_income_tax sec sec sec sec additions to tax_year deficiency sec b b b a b b 1dollar_figure big_number big_number big_number big_number -- big_number -- -- big_number dollar_figure -- -- dollar_figure -- big_number -- -- -- big_number big_number -- -- big_number -- dollar_figure this deficiency is subject_to a prepayment credit adjustment of dollar_figure percent of the interest due on dollar_figure this deficiency is subject_to a prepayment credit adjustment of dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure percent of the interest due on dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are 1in the notice_of_deficiency dated date respondent determined that petitioner received unreported interest_income during and of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively received unreported income from forgiveness of indebtedness during of dollar_figure and is liable for self-employment taxes for all years at issue petitioner did not raise these issues in his petition or at trial we deem these issues conceded see rule b additionally in his petition petitioner alleged that respondent erred in determining that petitioner is not entitled to various deductions claimed on schedule a itemized_deductions in addition to those allowed by respondent for all years at issue is not entitled to head-of-household filing_status under sec_2 for all years at issue is not entitled to the child_care_credit under sec_21 for all years at continued whether petitioner received unreported income from the sale of tax_shelters and insurance during and of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively whether petitioner is entitled to various deductions claimed on schedule c profit or loss from business in addition to those allowed by respondent for all years at issue whether petitioner is entitled to claim dependency_exemptions under sec_151 for his two children2 for and and whether petitioner is liable for additions to tax for fraud pursuant to sec_6653 and for through continued issue and is liable for additions to tax pursuant to sec_6654 for failure to make estimated_tax payments for all years at issue because petitioner failed to address these issues at trial or on brief we deem these issues conceded see rule e and 92_tc_661 89_tc_46 petitioner conceded in the stipulation of facts that he received taxable_income from wages during and of dollar_figure and dollar_figure respectively partnership_distributions during and of dollar_figure and dollar_figure respectively and dividends during and of dollar_figure and dollar_figure respectively 2in his petition petitioner asserted that he was entitled to dependency_exemptions for three children for the years at issue the record indicates that petitioner has only two children 3in the notice_of_deficiency respondent allowed dependency_exemptions for two of petitioner’s children during and and pursuant to sec_6653 and b for and findings_of_fact some of the facts have been deemed established for purposes of this case in accordance with rule f we incorporate these facts into our findings by this reference petitioner resided in washington d c on the date his petition was filed during the years at issue petitioner conducted business as a financial planner and consultant through four companies rice associates ridgeway rice dill inc integrated financial concepts inc ifc and life investors group inc petitioner sold insurance promoted and sold various tax_shelters and referred clients to his associate jim dill mr dill for tax_return preparation services when petitioner received clients’ payments for tax_shelter investments he deposited them into his personal checking accounts petitioner also deposited into his accounts the proceeds from financial investment counseling fees sale sec_4on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established under rule f and attached a proposed stipulation of facts based on admissions petitioner failed to respond to the court’s order to show cause under rule f issued on date as a result on date the court made the order to show cause under rule f absolute and deemed established the facts and evidence set forth in respondent’s proposed stipulation of facts 5over the course of the years at issue petitioner used personal checking accounts commissions tax preparation fees loans and real_estate sales throughout the years at issue petitioner had two children jamal and joshua who lived with petitioner and his wife for the taxable years and petitioner’s wife filed as married_filing_separately and claimed jamal and joshua as dependents in date petitioner pled guilty to conspiring to defraud the government by impeding impairing obstructing and defeating the lawful functions of the internal_revenue_service in the ascertainment computation assessment and collection of revenue in violation of u s c sec_371 and two counts of bank fraud in violation of u s c sec_1014 petitioner’s criminal conviction stemmed from his practice of opening interest-bearing bank accounts under false names addresses and social_security numbers in an attempt to conceal his financial activities despite petitioner’s awareness of the requirements to file federal_income_tax returns and maintain books of account and records of his business activities petitioner consistently failed to comply with either requirement consequently respondent subpoenaed petitioner’s bank records in order to reconstruct petitioner’s income for all years at issue respondent’s examination of petitioner’s bank records led 6petitioner received a federal prison sentence of years followed by years of probation respondent to issue the notice_of_deficiency dated date on date petitioner filed a timely petition with the court a trial was held on december and this court established a posttrial briefing schedule that required respondent to file an opening brief on or before date and required petitioner to file an answering brief on or before date only respondent filed the required posttrial brief opinion respondent contends that from through petitioner failed to report income he received from the sale of tax_shelters and insurance in addition respondent alleges that the entire underpayment for all years is attributable to fraud petitioner contends that respondent’s determinations for all years at issue are incorrect and denies that he committed fraud i income_tax deficiencies a unreported income gross_income is defined as all income from whatever source derived and includes gross_income derived from business schedule c taxable_income sec_61 sec_6001 requires a taxpayer to maintain books of account or records sufficient to establish his gross_income deductions and credits sec_1_6001-1 income_tax regs see also 64_tc_651 affd 566_f2d_2 6th cir when a taxpayer fails to keep adequate_records the commissioner may use an indirect method of proving income such as the bank_deposits method in order to determine the taxpayer’s taxable_income estate of mason v commissioner supra pincite under the bank_deposits method bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner supra because petitioner failed to file tax returns and maintain adequate books_and_records respondent used the bank_deposits method to compute petitioner’s taxable_income specifically respondent examined petitioner’s deposit tickets bank statements transcripts from related bank accounts and canceled checks after excluding transfers of funds between accounts and deposits related to petitioner’s wife’s income and other non- schedule-c items respondent determined that petitioner received unreported schedule c taxable_income during all years at issue respondent’s determinations are presumed correct and petitioner bears the burden_of_proof rule a 290_us_111 petitioner generally contests respondent’s determinations and asserts that he shared the bank accounts with his business associates although petitioner and his wife were listed as the sole account holders petitioner contends that the bank accounts did 7respondent’s examination in this case commenced before date the effective date of sec_7491 see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 not belong to him exclusively petitioner insists that he and his partners mr ridge8 and mr dill shared the bank accounts and the funds deposited into them we find no support in the record for this assertion petitioner has presented little evidence concerning the individual bank_deposits at issue addressing the deficiency at trial petitioner characterized the deposits as clients’ payments toward tax_shelter investments petitioner did not produce any corroborating evidence but rather asked to be given the benefit of the doubt petitioner did not specifically address the individual bank_deposits for through besides his testimony described above the only evidence petitioner submitted was the testimony of his pro bono attorney william davidson mr davidson mr davidson testified that when he visited respondent’s office to examine petitioner’s bank records he found the records in a state of disarray after he examined the bank records mr davidson doubted whether respondent had properly considered interbank transfers noting the large number of bank accounts petitioner used however mr davidson did not allege any specific errors or otherwise 8the record does not contain mr ridge’s full name 9william davidson assisted petitioner with his case pro bono during the time leading up to trial but he did not enter an appearance before the court on petitioner’s behalf elaborate on his observations on the record as developed petitioner has not offered sufficient evidence to show that respondent’s determinations of petitioner’s unreported schedule c taxable_income were in error we therefore sustain respondent’s determinations concerning petitioner’s schedule c taxable_income for the years through b schedule c deductions sec_162 provides a deduction for ordinary and necessary expenses that a taxpayer pays or incurs during the taxable_year in carrying_on_a_trade_or_business schedule c expenses dollar_figure when using the bank_deposits method to determine taxable_income the commissioner must take into account any deductible expenses including schedule c expenses of which the commissioner has knowledge 96_tc_858 affd 959_f2d_16 2d cir if a taxpayer claims any deductible expenses that the commissioner did not allow the taxpayer must prove their existence id on the basis of the examination of petitioner’s personal bank accounts respondent concluded that petitioner had schedule c expenses of dollar_figure in dollar_figure in zero in and 10respondent does not question whether petitioner engaged in a trade_or_business during the years at issue dollar_figure in and zero in in his petition petitioner contended that he-- incurred for all years relevant to the notice various and certain deductible business_expenses ordinary and necessary for the conduct of his businesses including businesses involving the ownership of certain real_property all of which businesses during certain years incurred both capital and net operating losses which the commissioner erroneously disallowed petitioner failed to produce any evidence of his alleged business_expenses at trial petitioner blamed the lack of evidence on respondent contending that respondent had all of petitioner’s business records and was unwilling to share them with petitionerdollar_figure petitioner’s contention lacks merit the only records of petitioner that respondent had in his possession and used in making his determination were petitioner’s bank records that respondent had obtained from various financial institutions by summons the record shows that petitioner had numerous opportunities to inspect the bank records in respondent’s possession during the time before and between the two dates of 11on date ifc lost its corporate charter the schedule c expenses respondent allowed for are those ifc incurred from march through december of 12specifically petitioner asserted that the business records had been in the possession of his former partner mr dill and were at some point confiscated by the irs according to respondent any business records held by the government relating to mr dill had nothing to do with petitioner in fact petitioner’s lack of business records necessitated respondent’s use of the bank_deposits method his trial petitioner did not avail himself of these opportunities because petitioner has failed to carry his burden_of_proof we sustain respondent’s determinations concerning petitioner’s schedule c expenses for the years through c dependency_exemptions a taxpayer may claim exemptions for individuals who qualify as the taxpayer’s dependents sec_151 e dollar_figure sec_152 permits a taxpayer to claim his children as dependents if the taxpayer provided over half of their support during the calendar_year when petitioner’s wife filed as married_filing_separately in and she claimed their two children as dependents petitioner asserts that he was entitled to the dependency_exemptions under such circumstances the right to claim the dependency_exemptions belongs to the parent who provided over half of the children’s support 74_tc_260 affd in part and revd in part on other grounds 649_f2d_152 2d cir petitioner failed to provide any evidence with respect to this issue other than his own testimony we are not required to accept petitioner’s self-serving testimony in the absence of 13for taxable years beginning after date sec_151 was redesignated sec_151 by the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2103 corroborating evidence see tokarski v commissioner t c pincite consequently we sustain respondent’s determination disallowing petitioner any dependency_exemptions for and d conclusion we sustain respondent’s determinations of income_tax deficiencies for the taxable years at issue ii additions to tax for fraud sec_6653 b authorizes the imposition of an addition_to_tax for underpayments of tax due to fraud before amendments by the tax_reform_act_of_1986 publaw_99_514 100_stat_1085 the amendments the addition_to_tax for fraud consisted of percent of the underpayment amount plu sec_50 percent of the interest due on the portion of the underpayment attributable to fraud sec_6653 and after the amendments sec_6653 and became sec_6653 and b respectively and imposed an addition_to_tax for fraud of percent of the portion of the underpayment attributable to fraud plu sec_50 percent of the interest due on that portion of the underpayment sec_6653 and governs petitioner’s income_tax liabilities for through section sec_6653 was amended by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3569 and the omnibus budget reconciliation act of publaw_101_239 sec c 103_stat_2399 sec_6663 contains the current version of the fraud_penalty b a and b applies to the and liabilitiesdollar_figure fraud is established by proving that the taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such tax 91_tc_874 the presence of fraud is not presumed and the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 55_tc_85 the existence of fraud is a factual question resolved by an examination of the entire record dileo v commissioner t c pincite in order for the commissioner to prove fraud by clear_and_convincing evidence the commissioner must establish for each year at issue that the taxpayer underpaid his taxes and some part of the underpayment is attributable to frauddollar_figure id pincite the commissioner may establish fraud by circumstantial 15the amendments apply to returns due after date tra sec_1503 100_stat_2743 16for purposes of the sec_6653 additions to tax for through the commissioner must prove that a portion of the underpayment in each year is due to fraud but for purposes of the sec_6653 additions to tax for through the commissioner must prove the specific_portion of each year’s underpayment that is due to fraud 96_tc_858 affd 959_f2d_16 2d cir for purposes of the sec_6653 and b additions to tax for and if the commissioner proves that any portion of the underpayment for a year is attributable to fraud the entire underpayment for that year is treated as attributable to fraud except with respect to any portions of the underpayment that the taxpayer establishes are not attributable to fraud sec_6653 evidence id pincite which includes the various indicia or badges_of_fraud relied upon by the courts see 796_f2d_303 9th cir affg tcmemo_1984_601 dileo v commissioner supra pincite a combination of several badges_of_fraud constitutes persuasive circumstantial evidence of fraud 99_tc_202 92_tc_661 respondent has established that petitioner underpaid his income_tax for each of the years at issue the bank_deposits analysis reflects substantial deposits into petitioner’s bank accounts for each year the record contains substantial credible_evidence that the deposits were income to petitioner when this fact is coupled with the uncontested fact that petitioner was required to file but failed to file tax returns for the years at issue we find that the record contains clear_and_convincing proof that petitioner underpaid his income_tax for each of the years at issue respondent’s proof that petitioner’s underpayments are attributable to fraud consists primarily of petitioner’s deemed admissions we have held that deemed admissions are sufficient to satisfy the commissioner’s burden_of_proof with respect to the issue of fraud see 77_tc_334 according to respondent petitioner’s deemed admissions establish the following indicia or badges_of_fraud for all years at issue understatement of income failure to keep adequate books_and_records failure_to_file tax returns acts designed to conceal income and or assets false misleading inconsistent or implausible explanations of behavior failure to cooperate with respondent’s agents engaging in illegal activities awareness of tax laws attempts to conceal illegal activities high education level and sophistication and a pattern of inaction and delay during the pretrial and trial proceedings we agree that petitioner’s deemed admissions contain several badges_of_fraud petitioner knew of the requirement to file tax returns nevertheless petitioner consistently failed to report substantial amounts of income over several years behavior which strongly evidences fraudulent intent see 43_tc_407 petitioner also knew of the requirement to maintain adequate books_or_records of account but failed to do so this record-keeping omission combined with petitioner’s failure_to_file tax returns constitutes persuasive evidence of petitioner’s intent to conceal income and evade taxes petzoldt v commissioner supra pincite other badges_of_fraud contained in petitioner’s deemed admissions include petitioner’s involvement in illegal activities as evidenced by petitioner’s criminal convictions and practice of opening bank accounts under false names addresses and social_security numbers petitioner’s failure to make estimated_tax payments and petitioner’s failure to cooperate with respondent’s agents’ attempts to reconstruct his income bradford v commissioner supra pincite dileo v commissioner supra pincite petzoldt v commissioner supra pincite petitioner has not presented any persuasive evidence to rebut respondent’s proof of fraud mr davidson testified that his review of petitioner’s bank records did not reveal any evidence that would give rise to a claim of fraud insofar as intentional withholding of information or anything of that sort other than mr davidson’s comments the only evidence petitioner offered was his own testimony denying that he committed fraud the badges_of_fraud contained in petitioner’s deemed admissions strongly indicate that petitioner intended to conceal his income and avoid paying taxes we conclude that respondent has met his burden_of_proof establishing by clear_and_convincing evidence that all of petitioner’s underpayments for through were attributable to fraud petitioner is liable for 17at trial respondent stated that the deemed admissions relevant to the fraud issue contained information directly taken from the criminal indictment the record lacks additional details about petitioner’s criminal conviction making it unclear whether the conspiracy and bank fraud charges related to work that petitioner performed for a client or pertained solely to petitioner’s personal financial activities and whether the charges covered all of the years at issue regardless however of the period or the activities covered by petitioner’s criminal case sufficient indicia of fraud still exist to support a finding of fraud for each of the years at issue sec_6653 and additions to tax for through and sec_6653 and b additions to tax for and we have considered the remaining arguments of both parties for results contrary to those expressed herein and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
